Citation Nr: 1216353	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome.

2.  Entitlement to service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is of record.  In February 2012, the Veteran was informed that he had the right to appear at another hearing before another Veterans Law Judge.  However, in a February 2012 written statement, the Veteran's attorney indicated that he did not wish to schedule another hearing.

In a January 2010 decision, the Board, inter alia, concluded that new and material evidence had not been received to reopen the claim of service connection for a gastrointestinal disorder, to include irritable bowel syndrome disease. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Motion for Joint Remand, the parties to the appeal agreed that the issue of whether new and material evidence had been received to reopen the claim of service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome should be vacated and that the matter be remanded to the Board for actions consistent with the joint motion.  In August 2010, the Court issued an order granting the motion.

In a December 2010, the Board denied the Veteran's application to reopen his claim of entitlement to service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome.  The Veteran appealed that decision to the Court.  In a November 2011 Joint Motion for Remand, the parties to the appeal agreed that the Veteran's claim should be remanded.  In November 2011, the Court issued an order granting the motion.

The issue of entitlement to service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Service connection for a stomach condition was denied in a June 1973 rating decision, in which the RO determined that a stomach condition was not incurred in or aggravated by service and existed prior to enlistment.

2.  In a May 2003 rating decision, the RO determined that new and material evidence had not been submitted, since the Veteran had only submitted duplicate service treatment records, and no new evidence was submitted that showed that a chronic stomach disability was incurred in or aggravated by service.

3.  In a July 2004 rating decision, the RO determined that new and material evidence had been submitted, and the claim was reopened, but denied the Veteran's claim because it did not show that his stomach condition was permanently aggravated beyond the normal progression during active service.  Furthermore, there was no association between the Veteran's stomach condition and exposure to herbicides.

4.  Evidence added to the record since the July 2004 RO rating decision includes a February 2012 written statement from a private physician, who opines that the Veteran has irritable bowel syndrome that had its onset during service, and which relates to an unestablished fact necessary to substantiate the claim for service connection a stomach disorder and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The RO's July 2004 decision denying service connection for a stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

2.  Since the RO's July 2004 rating decision, new and material evidence has been received by VA with which to reopen the previously denied claim for service connection for a stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, to the extent that the Veteran's claim is decided, any discussion of the duties to notify and assist is unnecessary.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Every Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  Id.

In a July 2004 rating decision, the RO determined that the Veteran had submitted new and material evidence regarding his claim of entitlement to service connection for a stomach condition.  However, the RO denied the Veteran's claim, finding that the new evidence did not show that the stomach condition was permanently aggravated beyond normal progression.  The RO also noted that there was no evidence that the Veteran's stomach disorder was related to herbicide exposure.  The Veteran was notified of the decision in July 2004 and did not initiate an appeal.  Therefore, it became final. 

Evidence added to the claims file since the July 2004 rating decision includes a February 2012 written statement from a private physician.  Dr. G.K. indicated that he reviewed the record, including the Veteran's available medical records.  He determined that the Veteran had irritable bowel syndrome that had its onset during service in 1970. 

Presuming its credibility for purposes of this analysis, the Board finds that this evidence is new and material.  Justus, supra.  It relates to the unestablished fact of whether the Veteran has a currently diagnosed stomach disorder that was incurred in or aggravated by service.  As such, the Veteran's claim is reopened, and, to this extent, it is granted.


ORDER

New and material evidence having been received, the claim for service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome, is reopened.




REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

First, the evidence reflects that the Veteran had reserve service prior to his period of active duty.  At issue here is service connection for a stomach disorder, which includes the issue of whether a stomach disorder existed prior to service.  The record shows that the Veteran has reported having reserve service prior to his period of active service in 1970, and his DD Form 214 shows that he had over four years of service prior to his period of active duty that was not active service.  A review of the claims file shows that the Veteran's records from this reserve service have not been requested or obtained.  They are pertinent because the question of whether a stomach disorder existed prior to February 1970 is at issue.  During his July 2009 Board hearing, the Veteran testified that he was in the Navy from 1965 to 1970, including a period of reserve service in Wilmington, North Carolina.  On remand, the RO should request information from the Veteran regarding his reserve service prior to February 1970 and, to the extent possible, obtain these records.

With regard to the question of whether the Veteran has a stomach disability that was incurred in or aggravated by service, there are two medical opinions of record.  These are May 2004 and February 2012 private medical statements, in which each physician opined that the Veteran currently has irritable bowel syndrome that had its onset during service in 1970.  The Veteran has also alleged in his current claim that he had no stomach symptoms prior to his service in Vietnam in 1970 and has had these symptoms since separation.

The Board finds that the medical opinions are inadequate, necessitating a remand for an adequate opinion on this matter.  First, the Board notes that the Veteran was examined in December 1969, and his abdomen and viscera were normal.  Therefore, he is entitled to the presumption of soundness for his period of service from February 1970 to September 1970.

As such, the first determination that needs to be made by a competent person is whether a stomach disorder clearly and unmistakably existed prior to service and clearly and unmistakably was aggravated by service.  If not, the examiner will be asked to provide an opinion as to whether any currently diagnosed stomach disorder was incurred in service.

The Veteran's statements regarding the onset of his symptoms have varied.  Evidence dated in service shows that he reported a history of stomach, liver, or intestinal trouble in December 1969 and that the Veteran reported he first experienced sharp epigastric pain in 1967 and had undergone medical evaluation, the results of which were not known to him.  The September 1970 medical board report then determined that the Veteran's stomach disability existed prior to service, was not aggravated by service, and was not incurred in the line of duty.  In more recent statements, including those the Veteran gave during his July 2009 Board hearing, he indicated that he had no problem with his stomach prior to service.  In evaluating the evidence of record, the Board finds that the Veteran's statements in service are more credible than those given recently, as the former were contemporaneous with service, and given in the context of the Veteran receiving treatment for his disorder.

As such, the Board finds that the May 2004 private medical statement is not adequate, because the physician appears to have relied heavily on the Veteran's more recent statements that his symptoms began in 1970.  There was no consideration or discussion of the evidence showing that the Veteran experienced symptoms prior to February 1970.

In addition, the February 2012 private medical statement is not adequate because there was no discussion of the Veteran's statements reporting the onset of stomach symptoms in 1967, and the physician appears to have discredited the Medical Board report due to an evaluation having been done by a psychologist, when it is clear from the report that the Veteran was examined again following the psychological evaluation, and the Medical Board Report was signed by three members of the Naval Medical Corps.

Finally, the private physician who provided the February 2012 opinion suggested that the medical treatment for stomach disorders in 1970 was rudimentary compared to those conducted today.  This calls into question the adequacy of the September 1970 Medical Board Report, and the Board finds that an updated opinion would be helpful in resolving this matter.

Therefore, the Board finds that a remand is necessary to provide the Veteran with an adequate examination regarding his claim of entitlement to service connection for a stomach disorder.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Take all necessary steps to request and obtain any available service records for the Veteran's period of Naval Reserve service that predated his period of active duty.  The Veteran has stated that he served with the Naval Reserves in Wilmington, North Carolina, from 1965 to 1970.  If necessary, the Veteran should be contacted to provide more information regarding his reserve service.

2.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.   

3.  Afford the Veteran a VA medical examination for the purpose of evaluating the nature and etiology of his claimed stomach disorder.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case, and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should also entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner. 

As well, the VA examiner is asked to offer an opinion as to the following: 

(a) Is it unequivocal that a stomach disorder pre-existed the Veteran's entrance onto active duty in February 1970?  

The Board notes here that the Veteran's in-service statements indicating that he had stomach pain in 1967 are credible.  His more recent statements denying any history of symptoms prior to February 1970 are not credible. 

(b) If the answer to (a) above is yes, is it unequivocal that the Veteran's stomach disorder was not aggravated during his period of active duty from February 1970 to September 1970? 

(c) If the answer to (a) above is no, is it at least as likely as not that a stomach disorder originated during the Veteran's period of service from February 1970 to September 1970 or is otherwise related thereto? 

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The examiner is further advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim. 

The examiner is also asked to provide a rationale used in formulating his or her opinion in the written report.  If any requested opinion cannot be provided without resort to speculation, that fact and the reasons why that is the case should be fully set forth within the examination report.

4.  Readjudicate the Veteran's claim for service connection for a gastrointestinal condition, currently claimed as irritable bowel syndrome, and if the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


